Citation Nr: 1539370	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-46 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right hand disability. 

4.  Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and September 2009 rating decisions.  The September 2009 rating decision was made by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Subsequently jurisdiction of the Veteran's claims was returned to the VA RO in Roanoke, Virginia.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for a neck disability, a right hand disability, and asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam (Vietnam) during his active service, and exposure to herbicides during his active service is not otherwise shown.

2.  Diabetes mellitus, type II, was not manifested during the Veteran's active service or for many years thereafter, and is not otherwise related to his active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in May 2008 and June 2009 letters, prior to the initial adjudication of the claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  

With respect to the issue of entitlement to service connection for diabetes mellitus, type II,  the Veteran has not been afforded a VA examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and, (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology, such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the STRs are silent as to any complaints or treatment for diabetes mellitus.  Moreover, the Veteran has asserted that his diabetes mellitus is due to exposure to herbicides.  However, as discussed further below, the record clearly shows that the Veteran was never stationed in Vietnam or otherwise exposed to herbicides.  Furthermore, the record contains no competent or credible evidence suggesting a causal relationship between diabetes mellitus and active service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   For all of these reasons, the evidence does not indicate that the claimed diabetes mellitus may be related to active service such as to require an examination, even under the low threshold of McLendon.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for diabetes mellitus, type II, is thus ready to be considered on the merits.

II.  Service Connection 

The Veteran is seeking service connection for diabetes mellitus, type II.  Specifically, the Veteran claims that his diabetes mellitus, type II, is due to exposure to herbicides.  In a June 2009 statement he indicated that he stayed in barracks in Arlington, Virginia, which housed military personnel that had returned from Vietnam and, in turn, exposed him to herbicides through contact with these soldiers.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) .  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include type II diabetes.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  In addition, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).

The Veteran's military personnel and service records do not document any service in Vietnam.  Rather, his service personnel records showed that the Veteran was always stationed stateside.  Moreover, the Veteran has never asserted that he served in Vietnam.  Rather, he claims exposure by contact with other service members returning from Vietnam.  In sum, there is no evidence that he served in Vietnam.  

Further, STRs are silent with respect to any treatment for or symptoms of diabetes mellitus, type II.  Importantly, the Veteran's service examination prior to discharge in April 1973 was silent with respect to any diagnosis of diabetes mellitus, type II.  
Post-service VA treatment records document that the Veteran was diagnosed with diabetes mellitus, type II, approximately in 1989.  The Veteran stated, in his May 2010 notice of disagreement, that Dr. C. diagnosed him with diabetes, type II in 1982.  Follow-up VA treatment records continued to show a diagnosis of diabetes mellitus, type II, but do not provide an etiological opinion.  

Applying the pertinent legal criteria to the facts summarized above, the evidence of record shows that the Veteran had no actual duty in or visitation to Vietnam at any time during his military service.  Thus, the Board finds that the probative evidence of record fails to demonstrate service in Vietnam and, as such, the Veteran may not be presumed to have been exposed to herbicides coincident with such service.

Furthermore, the record does not otherwise show that the Veteran was exposed to herbicides at any other point during his military service.  The Board acknowledges that the Veteran asserts that he was exposed through contact with other service members.  However, there is simply no persuasive evidence and the Board is unaware of any official findings that one could be exposed to herbicides through contact with other service members who served in Vietnam without ever having been directly exposed to herbicides.  Additionally, a June 2008 request for information from the AOJ states that there are no records of exposure to herbicides for the Veteran.  Thus, although the Veteran has been diagnosed with diabetes mellitus, type II, a presumptive disability for herbicide exposure, the Board finds that the presumptive regulations regarding exposure to herbicides (Agent Orange) are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board now turns to whether service connection for diabetes mellitus is warranted on a direct or presumptive basis.  The Veteran's STRs do not show any treatment or diagnosis of diabetes mellitus.  Further, the Veteran's service examination prior to discharge in April 1973 was silent with respect to any diagnosis of diabetes mellitus, type II.  VA treatment records document that the Veteran was diagnosed with diabetes mellitus, type II, approximately in 1989.  The Veteran stated, in his May 2010 notice of disagreement, that Dr. C. diagnosed him with diabetes, type II in 1982.  Therefore, as the Veteran did not manifest diabetes mellitus within one year of his service discharge in May 1974, he is not entitled to presumptive service connection for such diseases.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, as will be discussed below, there is no evidence of continuity of diabetes symptomatology following the Veteran's service discharge.  See Walker, supra.

Moreover, there is no competent evidence linking diabetes mellitus directly to service.  Here, the Veteran is not competent to directly link any current disability, to include diabetes mellitus, to service as medical expertise is required.  In this regard, the question of causation in this case involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such concerns the inner workings of the endocrine system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Nevertheless, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1372; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson, 581 F.3d at 1313.  

However, in the instant case, there is simply no evidence, lay or medical, to support any findings of pertinent symptomatology.  See Walker, supra.  Although the Veteran stated in his May 2010 notice of disagreement that he experienced "symptoms many years prior, while on active duty" of diabetes mellitus, the Board finds that these statements are not credible as the medical history provided in VA treatment records from 2009 reports the Veteran had diabetes for 20 years.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Consequently, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative and credible than later statements made in conjunction with a claim for VA compensation benefits.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  Consequently, the Board finds that no probative weight can be assigned to the statements regarding diabetes symptoms since service and cannot be accepted as competent evidence sufficient to establish service connection for a chronic disease listed in 38 C.F.R. § 3.309(a) pursuant to 38 C.F.R. § 3.303(b).

In sum, the Board must conclude that with no evidence of diabetes mellitus, type II, in service or for many years after discharge from service, and no competent evidence of record suggesting a link between the Veteran's current disease and his active service, there is no basis for awarding service connection for diabetes mellitus either on a direct basis or under the one-year presumption. 

Therefore, for the reasons outlined above, the Board finds that the preponderance of evidence is against the Veteran's claim for diabetes mellitus, type II.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, is denied.


REMAND

In May 1972 the Veteran received treatment for an automobile accident.  STRs indicated the Veteran's head snapped during the automobile accident and he experienced neck pain with movement.  In the May 2010, notice of disagreement the Veteran stated that he continued to experience neck problems.  With regard to the Veteran's claim for entitlement to service connection for a right hand disability the Veteran indicated that he had scarring on his hand.  A review of the Veteran's STRs shows the Veteran received treatment for a laceration of the dorsum of the right hand.  

The Veteran has not been afforded VA examinations and medical opinions to determine the nature and etiology of his claimed neck and right hand disabilities.  Thus, a remand is necessary to afford the Veteran VA examinations and medical opinions.  These are necessary before the claims can be adjudicated on the merits.  See McLendon, 20 Vet. App. at 79.

The Veteran contends that his claimed respiratory disability is the result of being housed in a building that contained asbestos and lead.  May 2010 correspondence from the VA Medical Center (VAMC) in Richmond, Virginia, indicates medical problems involving shortness of breath, wheezing, and bronchitis.  Additionally, June 2008 VA treatment notes disclose the Veteran was prescribed an inhaler for wheezing.

The M21-1M requires that VA undertake certain development in claims based on asbestos exposure.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  In this case, the record shows that the AOJ has not complied with M21-1 procedures.  The Veteran has not been sent the appropriate questionnaire regarding a claim of asbestos exposure, and the AOJ has not performed thorough development regarding this issue.  These actions must be taken before deciding the respiratory disorder claim on its merits.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

If the AOJ determines that the Veteran was exposed to asbestos during his active military service, then the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any current respiratory disability.  See McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed neck disability.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed neck disability was incurred during active service.  

In rendering the opinion, the examiner is asked to consider the Veteran's May 2010 notice of disagreement and STRs dated in May 1972 that show treatment for neck pain following an automobile accident.  
	
The examiner must provide a rationale for the opinions rendered.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right hand disability.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed right hand disability was incurred during active service.  

In rendering the opinion, the examiner is asked to consider the Veteran's May 2010 notice of disagreement and STRs dated in March 1973 that show treatment for a laceration of the right hand.  
	
The examiner must provide a rationale for the opinions rendered.  

3.  Send the Veteran the appropriate asbestos questionnaire for him to complete and return.  

4.  The AOJ should determine whether or not the Veteran's military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the Veteran's claimed respiratory disability.  M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

The AOJ should make a specific written determination as to whether the Veteran was exposed to asbestos before, during, or after his military service.  

5.  If and only if the Veteran is found to have been exposed to asbestos during his active military service, then the AOJ should schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the Veteran's claimed respiratory disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs and the Veteran's lay statements.

The VA examiner should provide a medical opinion addressing whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current respiratory disability that is casually related to his active military service, to include his presumed in-service asbestos exposure. 

The examiner must provide a rationale for the opinions rendered.  

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If any of the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


